                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                 FORT MYERS DIVISION

GLENN LEE SELDEN,

               Plaintiff,

v.                                                 Case No: 2:18-cv-402-FtM-99MRM

ELIZABETH A. KOVACEVICH, and
UNKNOWN DEFENDANT,

             Defendants.
                                          /

                                OPINION AND ORDER1

      This matter comes before the Court on Pro Se Plaintiff Glenn Lee Selden’s Opinion

and Collateral Order (Doc. 1). The ten page Opinion and Collateral Order and 43 pages

of attached exhibits (Docs. 1-1), references many federal statutes, state court actions,

and international laws, is incomprehensible. It comprises various pages of unrelated

correspondence and notices and court orders from previous state and federal cases filed

by Plaintiff. The Court has attempted, but cannot discern what, if any, claim Plaintiff is

seeking to articulate or what relief he seeks. Plaintiff did not move to proceed in forma

pauperis when he filed this action. Because Plaintiff is a three-strike litigant, the Court




1Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or
websites. These hyperlinks are provided only for users’ convenience. Users are
cautioned that hyperlinked documents in CM/ECF are subject to PACER fees. By
allowing hyperlinks to other websites, this Court does not endorse, recommend, approve,
or guarantee any third parties or the services or products they provide on their websites.
Likewise, the Court has no agreements with any of these third parties or their websites.
The Court accepts no responsibility for the availability or functionality of any hyperlink.
Thus, the fact that a hyperlink ceases to work or directs the user to some other site does
not affect the opinion of the Court.
will dismiss the Complaint to Plaintiff re-filing the complaint in a new action accompanied

by the requisite $400.00 filing fee.

       In pertinent part, The Prison Litigation Reform Act (PLRA) contains the following

subsection:

              In no event shall a prisoner bring a civil action or appeal a
              judgment in a civil action or proceeding under this section if
              the prisoner has, on 3 or more prior occasions, while
              incarcerated or detained in any facility, brought an action or
              appeal in a court of the United States that was dismissed on
              the grounds that it is frivolous, malicious, or fails to state a
              claims upon which relief may be granted, unless the prisoner
              is under imminent danger of serious physical injury.

28 U.S.C. §1915(g). The Court takes judicial notice of these filings brought by Plaintiff in

a federal court that qualify as a dismissal under § 1915(g):

   •   Selden v. Federal Agent Brian Watson, Case No. 6:09-cv-1834-18DAB, (M.D. Fla.
       Oct, 4, 2009) (finding action “lacks an arguable basis in law” and dismissing
       complaint “as frivolous”);

   •   Selden v. Murray, Case No. 8:09-cv-2207-JDW-AEP (M.D. Fla. Nov. 5, 2009)
       (dismissing complaint “for failure to state a claim”);

   •   Selden v. Correctional Medical Auth., et al., Case No. 4:10-cv-143-RH/WCS, 2010
       WL 3385254 *1 (N.D. Fla. August 25, 2010) (accepting report and
       recommendation finding complaint entirely fanciful and dismissing it under 28
       U.S.C. § 1915(e)(2)(B));

   •   Selden v. United States, CIA, et al., Case no. 11-00621 LEK/KSC (D. Hawaii Oct.
       19, 2011) (finding complaint “completely frivolous and unconnected with reality”
       and dismissing it under 28 U.S.C. §§ 1915A(b) & 1915(g)).

       Because Plaintiff is currently incarcerated, has three or more qualifying dismissals,

   and is not under imminent danger of serious physical injury, this action will be

   dismissed without prejudice to Plaintiff filing a new civil rights complaint form and

   paying the full $400.00 filing fee when the complaint is filed.

       Accordingly, it is now




                                             2
      ORDERED:

      (1)    Pro se Plaintiff Glenn Lee Selden Opinion and collateral order (Doc. 1) is

DISMISSED without prejudice under 28 U.S.C. § 1915(g).

      (2)    The Clerk of Court is directed to terminate any pending motions, close the

case, and enter judgment accordingly.

      DONE and ORDERED in Fort Myers, Florida this 10th day of May 2019.




SA: FTMP-2

Copies:
Glenn Lee Selden




                                          3
